Citation Nr: 0710308	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
claimed as degenerative disc disease.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to an increased initial disability rating in 
excess of 70 percent for major depression.

6.  Entitlement to a compensable initial disability rating 
for mallet fracture of the right fifth digit, distal 
interphalangeal joint.

7.  Entitlement to a compensable initial disability rating 
for degenerative disc disease of the cervical spine, C5-C6.

8.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1982 and from June 1987 to September 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in February 2004 and in 
September 2004, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection for 
allergic rhinitis, low back and bilateral knee disorders.  He 
is also seeking increased initial disability ratings for 
major depression; mallet fractured right fifth digit, 
degenerative disc disease of the cervical spine, and 
gastroesophageal reflux disease.

After reviewing the veteran's claims folders, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005).   

The RO most recently considered the veteran's claims in a 
March 2005 statement of the case.  Since that time, 
additional evidence has been received which requires 
additional development in order to properly adjudicate the 
veteran's claims herein.

In September 2005, additional evidence in the form of a 
decision from the Social Security Administration (SSA) was 
received by the Board from the RO.  SSA's decision awarded 
the veteran disability benefits beginning in April 2004.  
Attached to the decision was a list of exhibits, including 
medical evidence not currently of record in this case.  These 
records are relevant to the veteran's claims herein.  Thus, 
the RO must attempt to obtain all records available from SSA.

In February 2007, the Board received a substantial amount of 
inservice and post service medical treatment records, dated 
from 1999 to 2007.  This evidence, as well as SSA records 
noted above, have not previously been considered by the RO in 
adjudication of the veteran's claims herein.  In addition, a 
waiver of RO consideration of this evidence is not currently 
of record.  

Accordingly, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2006).

Therefore, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims herein.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from any 
identified treatment sources.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

2.  The RO must contact SSA and obtain 
copies of all medical and other records 
considered by SSA in awarding the veteran 
disability benefits in September 2005, 
effective from April 2004.  Copies of all 
related SSA records must also be obtained 
and associated with the claims folder.  
If records are not available, a note to 
that effect must be included in the 
veteran's claims folder.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative (taking 
into consideration all of the evidence 
received since the March 2005 statement 
of the case).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


